163 S.W.3d 624 (2005)
Beverly FIELDS, Appellant
v.
Byron P. GRISAMORE, Marjorie H. Grisamore, Trustee of the Byron P. Grisamore and Marjorie H. Grisamore Revocable Trust Dated September 20, 2000, Respondents.
No. WD 64034.
Missouri Court of Appeals, Western District.
May 31, 2005.
John L. Young, Princeton, MO, for appellant.
David P. Macoubrie, Chillicothe, MO, for respondents.
Before BRECKENRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.

ORDER
PER CURIAM.
The trial court granted Beverly Fields a private road of strict necessity by which to access her land-locked property. Fields appealed because the court did not grant her requested route. Affirmed. Rule 84.16(b)